                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ANTONIO DARNELL MAYS,
                          Plaintiff,
      v.                                          Case No. 18-cv-1057-pp
ANTHONY EMANUELE, et al.,

                        Defendants.
______________________________________________________________________________

  ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
      (DKT. NO. 56), DENYING PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT (DKT. NO. 52) AND DISMISSING CASE
______________________________________________________________________________

      The plaintiff, a Wisconsin state inmate who represents himself, filed a

complaint under 42 U.S.C §1983 alleging that the defendants violated his civil

rights at the Milwaukee County Jail. Dkt. No. 1. Magistrate Judge William

Duffin screened the complaint and allowed the plaintiff to proceed on a

Fourteenth Amendment claim that “between May and June 2018, [the plaintiff]

notified Lt. Emanuele, Lt. Montano, CO Medina, and Jane Does #1-3 about

urine and waste in his cell but they disregarded his complaints, forcing him to

live and eat in inhumane conditions of confinement.” Dkt. No. 7 at 5.

      The parties filed cross-motions for summary judgment. Dkt. Nos. 52, 56.

This order grants the defendants’ motion for summary judgment, denies the

plaintiff’s motion and dismisses the case.

I.    Facts

      The plaintiff is a former pretrial detainee at the Milwaukee County Jail.1

Dkt. No. 57 at ¶1. Defendants Anthony Emanuele, Crystalina Montano,


1
 When the plaintiff filed the complaint in July 2018, he was in the Milwaukee
County Jail. He eventually was transferred to the Milwaukee Secure Detention
                                        1

           Case 2:18-cv-01057-PP Filed 08/24/20 Page 1 of 16 Document 78
Valbona Ndina, Myna Lock, Sharmaine Peete, and Khadeja Dismuke are, or

were at the time, correctional officers at the jail. Id. at ¶2. There are some

factual disputes between the parties, although the court does not find any of

those factual disputes material to the plaintiff’s claims. Compare Dkt. Nos. 54,

55, 70 with Dkt. No. 57; see also Dkt. No. 69.

      A.     May 10, 2018 Incident

      At his deposition, the plaintiff testified that he woke up around noon on

May 10, 2018. Dkt. No. 57 at ¶8. Around that time, his toilet started

overflowing with feces and urine. Dkt. No. 54 at 1. According to the plaintiff, he

told Lock, Peete and Ndina about the issue, and Ndina allegedly responded,

“what do you want me to do about it?” id.; see also Dkt. No. 55 at ¶7.

According to Ndina, she called Master Control to ask for: (1) a plumber to fix the

toilet and, (2) the biohazard team to clean the cell. Dkt. No. 57 at ¶12. Jail staff

then turned off the water to the toilets in the surrounding area (cells 1, 2, 25

and 26) to stop the spillage. Id. at ¶13.

      The plaintiff remained in his cell during this time. See Dkt. Nos. 54-55.

The defendants explain that the jail was on “lockdown” at that time because

staff had recently conducted a “shakedown” (a search for non-permitted items)

in Pod 5A. Dkt. No. 57 at ¶11. Inmates are required to stay in their cells when

this happens. Id. The defendants explain that it is necessary to periodically

have “shakedowns” to ensure the safety and security of inmates and corrections

officers at the institution. Id. at ¶38.

      The plaintiff asserts that about fifteen minutes after he notified Ndina

about the sewage overflow, Ndina gave him food to eat. Dkt. No. 55 at ¶5. He


Facility, then to Dodge Correctional Institution; days ago, the defendant was
released from Green Bay Correctional Institution to a supervised living facility.
See https://appsdoc.wi.gov/lop/detail.do (under the name “Antonio Mays”).
                                            2

        Case 2:18-cv-01057-PP Filed 08/24/20 Page 2 of 16 Document 78
claims that Ndina would not let him out of the cell, and that he was forced to

eat in the cell with waste all over the floor. Id. The plaintiff asserts that both he

and an inmate named Robert Washington “continue[d]” to tell Ndina to let the

plaintiff come out of the cell, but at 12:20 p.m., Ndina refused to let the

plaintiff take his food outside his cell. Id. at ¶6. Ndina responds that she

delivered the food so the plaintiff would not miss his lunch, dkt. no. 57 at ¶15;

the plaintiff admitted in his deposition that no one forced him to eat the lunch,

id. at ¶16. The defendants assert that the plaintiff did eat the lunch—one and a

half hot dogs and a brownie. Id. at ¶17. In his deposition, the plaintiff testified

that he ate because he was too hungry to wait, having had breakfast at 7:00

a.m. Id. at ¶19.

      The defendants assert that the plaintiff stated at his deposition that the

waste on the floor of the cell “did not make direct contact with any part of his

skin, and he was able to immediately change into another pair of socks.” Id. at

¶20. The plaintiff responds that the “waste and urine was (mixed in the water)

that also got on [his] skin and socks.” Dkt. No. 70 at 2. The deposition

transcript contains the following exchange:

      Q.:    Gotcha. Okay. Going back to the waste and urine being on
      your foot. Did it—where on your foot did it get?
      A.:    Like, on the side and the bottom.
      Q.:    On the side and the bottom?
      A.:    Yeah.
      Q.:    Not enough to cover your foot? Was your foot fully immersed
      in the waste and urine?
      A.:    About half.
      Q.:    Half? So really, just the sole of your foot?
      A.:    Sole and, like, almost, like, around—almost, like, the top of
      it. Like, when you step in it, it, like, squished from the—the bottom
      and the side of the foot. Like, right up around here.
      Q.:    Okay. When you came into contact with it, you said—I
      remember you said you took off your sock, correct?
      A.:    Yes, sir.


                                          3

        Case 2:18-cv-01057-PP Filed 08/24/20 Page 3 of 16 Document 78
      Q.:    Okay. Did you alert—did it get on—so it came in contact with
      your—did you feel it on your foot, your actual foot, or just on your
      sock?
      A.:    Yes.
      Q.:    Okay. Then once you took off your sock, did any waste come
      into contact with your actual person?
      A.:    No. Because I had—then I had put—I just laid on top of the
      bed where I couldn’t—you know, where it couldn’t touch me no
      more until I got ready to walk out.
      Q.:    Okay. So just for clarification. I just want to make sure. So it
      got on your sock, it got—covered the bottom of your foot, and then
      it started to rise up just a little bit on the sides, correct?
      A.:    Yes, sir.
      Q.:    And then you took off your sock after that, correct?
      A.:    Yes.
      Q.:    And once you took off your sock, you never stepped foot back
      in the waste again, correct?
      A.:    No.
      Q.:    Correct? No, you did not put your foot in the—
      A.:    No. I didn’t have—once I took my sock off, I put the sock in
      the shower shoe by the door—well, I threw it by the door. I put my
      foot on the bunk. I never had no more contact until I got ready—
      when she finally opened the door and let me out.
      Q.:    Okay. So just—I want to make sure I’m absolutely clear on
      this. Once you took your sock off, you did not come in contact—
      your foot did not come in contact with the waste?
      A.:    No. Not my barefoot.

Dkt. No. 58-1 at 25-28 (Deposition transcript, p. 24 line 25 through p. 27 line

1).

      The parties dispute the plaintiff’s demeanor during this time. The

defendants indicating that the plaintiff was yelling and kicking the door while

he was in the cell. Dkt. No. 57 at ¶21. Ndina says that the plaintiff would stop

yelling when she was updating him, but would “carry on again when she left.”

Id. at ¶23. The defendants assert that Ndina was so concerned about the

amount of anger the plaintiff was expressing that they could not allow him to

sit in the dayroom while waiting for his cell to be cleaned. Id. at ¶¶24-25. The

plaintiff refers the court to the May 10, 2018 video, which he says plainly


                                        4

        Case 2:18-cv-01057-PP Filed 08/24/20 Page 4 of 16 Document 78
shows that he and Ndina were standing two feet apart and that he was not

angry. Dkt. No. 70 at 2. He says Ndina’s assertions that he was yelling and

combative are “not true.” Id. at 8. He argues that if Ndina was so concerned

about his behavior, she would not have been standing right by him in the

video. Id.

      The defendants indicate that around 1:03 p.m., the bio team arrived.

Dkt. No. 57 at ¶27; see also Dkt. No. 69 (video)2. Fifteen minutes later, about

1:21 p.m., the plumber arrived. Id. Someone then took the plaintiff to a

“holding cell” while the bio team and plumber resolved the issues in his cell.

Dkt. No. 57 at ¶28. According to the plaintiff, the holding cell had no toilet, so

he had to hold his bowel movements and urine “for over 30 minutes.” Dkt. No.

55 at ¶¶9-11; Dkt. No. 70 at 5. The plaintiff was escorted back into his cell by

1:39 p.m. Dkt. No. 57 at ¶29; Dkt. No. 69. The entire situation on May 10,

2018 was resolved within 1 hour and 39 minutes. Id. While not relevant to the

determination of this motion, the defendants allege that within days, the

plaintiff apologized to Ndina, dkt. no. 57 at ¶47, while the plaintiff insists that

he did not apologize because he’d done nothing wrong, dkt. no. 70 at 4, 9.

      B.     June 13, 2018 Incident

      In his complaint, the plaintiff alleged that

      [o]n June 13, 2018, [he] was again subject to being confined in the
      same cell (#2) with (feces and urine) floating in [his] toilet for close
      to an hour. Once again due to [his] medical condition of (intestineal
      surgery) [he was] unable to “hold [his] bodily fluids,” while “[his]
      toilet” was (turned off) [he] could not flush it from ([his] cell #2)[.
      He] asked (Lt. Montano, Lt. Emanuelle, and Jane Doe #3) can they
      (flush [his] toilet) and (they all denied [his] request) to please can

2
 The defendants cite to Montano’s declaration in support of this assertion. Dkt.
No. 57 at ¶27. The plaintiff questions how Montano could have known this
when she was not working in Pod 5A that day. Dkt. No. 70 at 4. But the video
at Dkt. No. 69 provides the timeline.
                                         5

        Case 2:18-cv-01057-PP Filed 08/24/20 Page 5 of 16 Document 78
      someone flush [his] toilet again for close to an hour, [he] was forced
      to sit in [his] cell with food and with a toilet filled with (feces and
      urine).

Dkt. No. 1 at 4-5.

      In his proposed findings of fact in support of his motion for summary

judgment, the plaintiff asserts that at 8:15 a.m. on June 13, 2018, defendants

Emanuele, Montano and Dismuke were conducting a shakedown of pod 5A.

Dkt. No. 55 at ¶13. The defendants confirm that there was a shakedown on the

fifth floor on that date. Dkt. No. 57 at ¶35. This means that the toilet water was

shut off. Id. at ¶36. The plaintiff asserts that when the shakedown started, he

was in the middle of eating. Dkt. No. 55 at ¶14. He says that he left half the

food on the table in his cell when the officers took him out to conduct the

search. Id. He says that when he returned to his cell, he needed to use the

restroom—a result of the medicine he takes “to have bowel movements.” Id. at

¶13. The plaintiff alleges that he used the toilet, then tried to flush it but

nothing happened. Id. at ¶14. He indicated that he started to finish eating,

“thinking the toilet was going to flush,” but that by 8:25 it had not flushed. Id.

The plaintiff asserts that he called out to Emanuele, Montano and Dismuke,

asking them to flush the toilet, but that they refused. Id. The plaintiff claims he

told the defendants that the water was cut off from the officers’ station and that

it was beginning to smell like “urine and waste” in the cell. Id. He asserts that

Montano told him to just deal with it. Id.

      The defendants explain that jail staff turn off the water to the toilets

during a shakedown to prevent inmates from disposing of non-permitted items

down the toilet. Dkt. No. 57 at ¶36. Although toilet water is not working during

a shakedown, there still is water available from the sink. Id. at ¶37. The

defendants say that shakedowns usually take anywhere from forty to sixty


                                          6

        Case 2:18-cv-01057-PP Filed 08/24/20 Page 6 of 16 Document 78
minutes. Id. at ¶39. They assert that the June 13 shakedown happened

between 9:17 a.m. and 10:13 a.m., and assert that the toilet water likely was

not working for a maximum of sixty minutes. Id. at ¶40.

       The plaintiff responds that by the time he needed to flush his toilet,

corrections officers “had already cleared the bottom half of pod 5A,” and that

the officers at the station could have flushed only his toilet “cause each toilet

has its own button the c/o officer could used to flush the cellrooms toilet.” Dkt.

No. 70 at 7. He says that even though the sink water was on, he “couldn’t put

water from the (sink) into the (toilet) to flush the waste and urine down the

toilet.” Id.

II.    Discussion

       A.      Summary Judgment Standard

       “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute

over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

       A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

       (A) citing to particular parts of materials in the record, including
       depositions, documents, electronically stored information,
       affidavits or declarations, stipulations (including those made for
       purposes of the motion only), admissions, interrogatory answers,
       or other materials; or

                                         7

         Case 2:18-cv-01057-PP Filed 08/24/20 Page 7 of 16 Document 78
      (B) showing that the materials cited do not establish the absence
      or presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.
Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      The court “must view the facts and make all reasonable inferences that

favor them in the light most favorable to the party opposing summary

judgment.” Johnson v. Advocate Health and Hospitals Corp., 892 F.3d 887,

893 (7th Cir. 2018).

      B.     Analysis

      “[T]he Supreme Court has been signaling that courts must pay careful

attention to the different status of pretrial detainees.” Reed v. Bowen, 769 F.

App'x 365, 368–69 (7th Cir. 2019) (quoting Miranda v. Cty. of Lake, 900 F.3d

335, 352 (7th Cir. 2018)). A pretrial detainee’s claim differs from a convicted

prisoner’s claim because “pretrial detainees (unlike convicted prisoners) cannot

be punished at all.” See Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015).

The plaintiff was a pretrial detainee in May and June 2018, so the court must

assess his claims under the Fourteenth Amendment’s Due Process Clause.

Hardeman v. Curran, 933 F.3d 816, 821–22 (7th Cir. 2019). Under that clause,

a pretrial detainee cannot be held in conditions of confinement that “amount to

punishment.” Id. at 823 (citing Miranda, 900 F.3d at 351-54); see also Bell v.

Wolfish, 441 U.S. 520, 535 (1979)).

      A pretrial condition of confinement can amount to punishment: (1) if it

imposed for the purpose of punishment; or (2) if it is arbitrary or purposeless.

Hardeman, 933 F.3d at 823 (citing Wolfish, 441 U.S. at 538–39.) “If a


                                          8

        Case 2:18-cv-01057-PP Filed 08/24/20 Page 8 of 16 Document 78
restriction or condition is not reasonably related to a legitimate goal—if it is

arbitrary or purposeless—a court permissibly may infer that the purpose of the

governmental action is punishment that may not constitutionally be inflicted

upon detainees.” Id. A pretrial detainee “can . . . prevail by showing that the

actions are not ‘rationally related to a legitimate nonpunitive governmental

purpose’ or that the actions ‘appear excessive in relation to that purpose.’”

Kingsley, 135 S. Ct. at 2473 (quoting Bell, 441 U.S. at 561).

             1.    May 10, 2018—at plaintiff’s cell

      The undisputed evidence shows that for about an hour on May 10, 2018,

the plaintiff was in a cell in which the toilet had overflowed and there was

waste on the floor and that officers responded to that condition by sending a

biohazard team and a plumber to correct the issues. Defendant Lock was not

on duty during this incident, having clocked out at 10:00 a.m. Dkt. No. 57 at

¶4; Dkt. No. 59 at ¶5. The plaintiff has not explained what defendant Peete did

or did not do during the incident; Peete avers that she was on duty in the

control room that day and that, once it was reported to her that the toilet in the

plaintiff’s cell had overflowed, the water in the cell toilet was turned off and the

biohazard team and the plumber came to correct the problem. Dkt. No. 64.

      The evidence does not show that Ndina left the plaintiff in the cell for

reasons not reasonably related to a legitimate nonpunitive government

purpose. To the contrary, the evidence shows that the reason the plaintiff could

not leave his cell during this time—the reason Ndina could not let him out

during this time—was because the institution was undergoing a shakedown, a

process which is reasonably related to the legitimate nonpunitive government

purpose of assuring that inmates do not have contraband in their cells. Ndina

says that the plaintiff could not wait in the dayroom because of the level of


                                         9

        Case 2:18-cv-01057-PP Filed 08/24/20 Page 9 of 16 Document 78
anger he displayed; the plaintiff disputes that he was displaying anger. This

dispute is not material. All inmates in the pod were on lockdown, and the fact

that Ndina did not violate policy by taking the plaintiff out of his cell during

lockdown does not convert an unpleasant incident into a constitutional

violation.

      Nor does the evidence show that Ndina’s actions were excessive in

relation to the purpose of conducting the shakedown. Ndina provided the

plaintiff with a lunch while he waited, and Ndina is the one who contacted

“Master Control” to ask for the biohazard team to come clean the cell (dkt. no.

57 at ¶12). The defendant was out of his cell in about an hour.

      The plaintiff alleges that Ndina said “what do you want me to do about it”

when the plaintiff complained about the waste in the cell. He appears to believe

that this shows that Ndina left him in the cell with the waste in order to punish

him. If Ndina did make this statement (she does not indicate whether she did

or not), the plaintiff’s is not the only possible interpretation. Ndina had called

the control room to ask for the biohazard team to come. She had provided the

plaintiff lunch. The pod was on lockdown. Ndina may have been asking a

legitimate question, along the lines of “Given the circumstances, what more do

you think I can do?”

      But, because the court must view the evidence and the inferences drawn

from the evidence in the light most favorable to the plaintiff, the court will

assume that Ndina was being flip and dismissive of the plaintiff’s situation.

Even if she was, that is not enough to allow a reasonable jury to conclude that

Ndina meant to punish the plaintiff by leaving him in the cell for an hour. Jail

staff do not violate the Constitution by being sarcastic.




                                         10

        Case 2:18-cv-01057-PP Filed 08/24/20 Page 10 of 16 Document 78
      The plaintiff makes much of the fact that he had to eat in a cell with

waste on the floor. The court concedes it would be unpleasant to eat when

surrounded by the smell and sight of human waste. But “temporary

inconveniences and discomforts” don’t give rise to constitutional violations.

Adams v. Pate, 445 F.2d 105, 108 (7th Cir. 1971). “. . . ‘[E]xtreme deprivations

are required to make out a conditions-of-confinement claim.’” Delaney v.

DeTella, 256 F.3d 679, 683 (7th Cir. 2001) (quoting Henderson v. Sheahan,

196 F.3d 839, 845 (7th Cir. 1999)). Eating one meal under admittedly

unpleasant conditions—particularly when the plaintiff admits that no one

forced him to eat it—is not an extreme deprivation amounting to punishment,

and no reasonable jury could find that it was.

      Similarly, there was an extended discussion at the plaintiff’s deposition

about the fact that he stepped in the waste, getting his sock wet and, he says,

getting some of the waste on his skin. Even if some of the waste got on the

plaintiff’s skin through his sock, it would not have constituted an extreme

deprivation amounting to punishment.

      Nothing about the May 10, 2018 incident in the plaintiff’s cell constituted

punishment, and no reasonable jury could conclude otherwise.

             2.    May 10, 2018—after the plaintiff was removed from his cell

      In the verified complaint, the plaintiff alleged that after he was removed

from the cell on May 10, he was placed into another cell that had no toilet. Dkt.

No. 1 at 4. He alleged that he was in that cell for thirty to forty-five minutes,

despite repeatedly trying to get two Doe defendants to let him out. Id. He

alleged that this “disrupted [his] already ongoing medical condition of having

surgery on [his] intestines for which he [was] not to be holding [his] bodily

functions.” Id.


                                         11

       Case 2:18-cv-01057-PP Filed 08/24/20 Page 11 of 16 Document 78
      In his summary judgment motion, the plaintiff argued that he rang the

bell on the fifth floor control for over thirty minutes to get Peete or Lock to come

see what he needed, while “holding [his] bodily fluids.” Dkt. No. 53 at 4. He

asserted that he had to “hit on the glass door” so Peete or Lock would leave the

officers’ station to come see what he needed, and says that he finally used the

toilet in his own cell when he was let out and returned there around 1:45 p.m.

Id. The plaintiff made no mention of this in his sworn declaration, dkt. no. 54,

or in his proposed findings of fact, dkt. no. 55.

      Again, Lock was not on duty the afternoon of May 10, 2018. Dkt. No. 59

at ¶5. Peete says that she was in the control room, but the plaintiff has

presented no evidence that Peete knew he was trying to get her attention for

thirty to forty-five minutes. He apparently was able to “hold it” until he got

back to his own cell. While the plaintiff may have been uncomfortable for thirty

to forty-five minutes, that temporary discomfort does not rise to the level of a

constitutional violation.

             3.    June 13, 2018

      As for the June 13, 2018 incident, the undisputed evidence shows that

the plaintiff was in a cell with an unflushed toilet for, at most, an hour. The

evidence does not indicate that Emanuele, Montano and Dismuke left the

plaintiff in the cell for reasons not reasonably related to a legitimate

nonpunitive government purpose. The evidence again shows that the reason

the plaintiff could not leave his cell during this time was because the

institution was undergoing a shakedown. The plaintiff asserts for the first time

in his reply brief—a document that was not executed as an unsworn

declaration under 28 U.S.C. §1746—that “the officers had already cleared the

bottom half of post 5A after [he] had (used) the bathroom,” and he says that


                                         12

       Case 2:18-cv-01057-PP Filed 08/24/20 Page 12 of 16 Document 78
they could have flushed only his toilet from the control room. Dkt. No. 70 at 7.

This unsworn statement is not admissible evidence. Even if what the plaintiff

says is true, however, sitting in a cell with an unflushed toilet for an hour or

less in the middle of a lockdown does not constitute punishment.

      In his proposed findings of fact—another document that was not

submitted as an unsworn declaration under §1746—the plaintiff claims that

when he complained to the defendants about the unflushed toilet, Montano

said, “Deal with it.” Dkt. No. 55 at ¶14. There is no admissible evidence that

Montano said this. Even if he had, the court already has noted that a rude

comment does not constitute a constitutional violation. It does not constitute

evidence that Montano, or the other officers, left the plaintiff in the cell with the

unflushed toilet for the purpose of punishment, or that their actions were

excessive to accomplish the purpose of the shakedown.

             4.    Miscellaneous arguments

      In his brief in support of his motion for summary judgment, the plaintiff

asserts that the defendants failed to follow the inmate’s rights section of the

Milwaukee County Jail handbook. Dkt. No. 53 at 7. “[A] violation of prison

policy is a state-law matter . . . .” Williams v. Hyatte, 770 F. App’x 285, 286

(7th Cir. 2019). “[A] prison’s noncompliance with its internal regulations has no

constitutional import . . . .” Rivera v. Davis, 50 F. App’x 779, 780 (7th Cir.

2002). If the jail violated its own policies—and the court is not finding that it

did—such a violation, standing alone, would not violate the Constitution.

      In the complaint, the plaintiff alleged that Supervisor Lieutenant B.

Praseuur #34 “commented that (It will not happen again!).” Dkt. No. 1 at 4. In

his brief in support of his motion for summary judgment, he asserted that he

wrote two grievances—one on May 10, 2018 and one on May 23, 2018, and


                                         13

        Case 2:18-cv-01057-PP Filed 08/24/20 Page 13 of 16 Document 78
that a “(Lt. BPBJP)” responded to those grievances by stating, “That the officer

was spoken to and this will not happen again.” Dkt. No. 53 at 4. He attached

the grievance. Dkt. No. 53-1 at 8. It shows that the plaintiff complained that

“he was left in his cell to eat when the toilet was flooded” and that when he was

“moved to the floor control he had to use the restroom and no officer would

assist him getting him to the bathroom.” Id. The “supervisor cmts” section

states, “The officer was spoken to and this will not happen again.” Id.

      The plaintiff asserts in his motion for summary judgment that the June

13, 2018 incident occurred even though the lieutenant responded to his May

23, 2018 grievance by saying “‘That [the plaintiff] will never be in the cell left

with “feces and urine.”’” Dkt. No. 53 at 6. He asserts that the defendants

violated his constitutional rights when, on June 13, 2018, they went against

this promise. Id. at 7. The plaintiff does not have a constitutional right to have

jail staff do what they tell him they will do. Nor does he have a constitutional

right to have staff accurately predict the future. Finally, the lieutenant who

addressed the plaintiff’s grievance did not promise that the plaintiff never again

would be left in a cell with feces and urine. The lieutenant stated only that

what the plaintiff claimed had happened on May 10—the plaintiff being left in

his cell to eat when the toilet was flooded, being moved to floor control, having

to use the restroom and having no officer help him—would not happen again.

What happened on June 13, 2018 was not what happened on May 10, 2018, so

even if the plaintiff had a constitutional right to hold the lieutenant to the

statement made in response to the grievance, he would have no claim.

      C.     Conclusion

      Even viewing the admissible evidence in the light most favorable to the

plaintiff, no reasonable jury could conclude that the plaintiff was subject to


                                         14

        Case 2:18-cv-01057-PP Filed 08/24/20 Page 14 of 16 Document 78
unconstitutional conditions of confinement on May 10, 2018 or on June 13,

2018. The court will deny the plaintiff’s motion for summary judgment, grant

the defendants’ motion and dismiss the case.

III.   CONCLUSION

       The court DENIES the plaintiff’s motion for summary judgment. Dkt. No.

52.

       The court GRANTS the defendants’ motion for summary judgment. Dkt.

No. 56.

       The court ORDERS that the case is DISMISSED and will enter judgment

accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be

filed within a reasonable time, generally no more than one year after the entry

of the judgment. The court cannot extend either deadline. See Fed. R. Civ. P.

6(b)(2).




                                        15

           Case 2:18-cv-01057-PP Filed 08/24/20 Page 15 of 16 Document 78
      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 24th day of August, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       16

       Case 2:18-cv-01057-PP Filed 08/24/20 Page 16 of 16 Document 78
